Latimer, Judge
(concurring in the result) :
I concur in the result.
The only important issue disputed in this case requires that we interpret Article 124 of the Uniform Code of Military Justice. The Chief Judge asserts categorically that the language used is clear and unambiguous, and obviously that is true if he limits ambiguity to the meaning of the one phrase “with intent to injure.” However, when I consider the Article in its entirety, I am not so certain that we can dispose of the issue by merely stating that its wording is not open to construction. Some doubts concerning the will of Congress might arise in view of the fact that other expressions in the Article speak merely of injuries of the serious type. But pretermitting any canon of construction which might arise from association of phrases, ambiguity may arise otherwise than from fault of expression. DeSloovere, Extrinsic Aids in the Interpretation of Statutes, 88 U of Pa L Rev 527. It is to be remembered that the plain meaning rule of statutory construction presupposes that we are giving to the terms the meaning Congress attached to them at the time they were employed. In order to make that determination, I am required to look to the legislative history of the Article, and to use some rules of construction to ascertain the essential elements of the offense. However, when I measure the enactment by the aids which I consider apropos to this situation, I reach the conclusion that Congress intended to define the crime as requiring only an intent to injure.
I, therefore, join the Chief Judge in affirming the findings and sentence.